      Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 1 of 11



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT




JAMES MICHAEL SOUTHWORTH,         :
   Plaintiff,                     :
                                  :
v.                                : Civil No. 3:19CV346(AWT)
                                  :
ANDREW SAUL, COMMISSIONER OF      :
SOCIAL SECURITY,                  :
   Defendant.                     :



            ORDER AFFIRMING THE COMMISSIONER’S DECISION

     Pursuant to 42 U.S.C. § 405(g) and 1383(c)(3), plaintiff

James Michael Southworth appeals the April 24, 2018 final

decision of the Administrative Law Judge (“ALJ”) denying the

plaintiff’s applications for Title II Disability Insurance

Benefits (“DIB”) and Title XVI Supplemental Security Income

(“SSI”).

     The plaintiff filed a Motion for Judgment on the Pleadings

requesting remand.    He challenges the ALJ’s Residual Functional

Capacity (“RFC”) determination, specifically, that the plaintiff

can sustain focus for simple tasks.       As to this issue, the

plaintiff contends that the ALJ erred by failing to admit and

consider the parental written statement and timeline; to

consider evidence predating the plaintiff’s 18th birthday,

November 2, 2007; and to provide him with procedural due process
       Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 2 of 11



by admitting into the administrative record evidence predating

November 2007 but not considering it.        See Pl.’s Mem. to Remand

(ECF No. 14-1) at 13-19.

       The defendant filed a motion for an order affirming the

ALJ’s decision, maintaining that “the [ALJ]’s findings are

supported by substantial evidence” and reflect “correct

application of legal principles”; that the ALJ’s decision is

based on a complete record or alternatively, that failure to

admit or consider the evidence was harmless error; that the

relevant period under either the DIB or the SSI application

started January 1, 2015; and that the plaintiff cites no

authority for his procedural due process challenge.          Def.’s Mot.

to Affirm (ECF No. 16) at 1; see also Def.’s Mem. to Affirm (ECF

No. 16-1) at 4-10.

       For the reasons set forth below, the court concludes that

any error in the application of the legal standard would be

harmless, that the challenged findings are supported by

substantial evidence, and that the ALJ’s final decision should

be affirmed.

  I.     Legal Standard

       “A district court reviewing a final [] decision . . . [of

the Commissioner of Social Security] pursuant to section 205(g)

of the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”      Zambrana v. Califano, 651 F.2d 842, 844


                                     2
        Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 3 of 11



(2d Cir. 1981).     The court may not make a de novo determination

of whether a plaintiff is disabled in reviewing a denial of

disability benefits.      See Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990).          Rather, the court’s

function is to ascertain whether the Commissioner applied the

correct legal principles in reaching a conclusion and whether

the decision is supported by substantial evidence.           See Johnson

v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987).

  II.    RFC

    Here, the ALJ’s RFC determination reads:

    After careful consideration of the entire record, the
    undersigned finds that the claimant has the residual
    functional capacity to perform light work as defined in
    20 CFR 404.1567(b) and 416.967(b) except he should never
    climb ladders, ropes, or scaffolds; he may occasionally
    climb stairs or ramps, balance, stoop, crouch, kneel or
    crawl; he can perform simple, routine, repetitive tasks;
    he can sustain concentration, persistence and pace for
    two-hour segments; only occasional interaction with
    coworkers and the public; limited to work with little or
    no changes in duties and routines; no work requiring
    independent judgment making (no setting duties/schedules
    for others, no responsibility for the safety of others).
R. at 21 (emphasis added).

    The relevant rationale reads:

    The undersigned also accepts that the claimant has
    some limitations due to ADD. The residual
    functional capacity has the finding for performing
    short and simple tasks with limited social
    interaction. To address any stress triggers from
    changing or challenging work demands, the residual
    functional capacity has the limitations to work
    with little or no changes in duties or routines as
    well as the restriction against independent
    judgment making. At the hearing, the claimant


                                      3
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 4 of 11



    indicated that he has limited ability to sustain
    focus for work tasks. He also relayed that he has
    some problems with reading comprehension. The
    undersigned finds these allegations to
    underestimate the claimant's functional abilities.
    As an initial matter, the undersigned notes that
    there are no findings for loss of cognitive ability
    such that the claimant could not perform at least
    short and simple tasks. At the consultative
    examination, the claimant displayed memory within
    the normal range. Despite some mild difficulty with
    judgment, the claimant had average intellectual
    functioning and adequate working memory (Ex. 6F,
    Pg. 4). Some of the claimant's overseas travel also
    suggests that he retains sufficient ability to work
    within the scope of the residual functional
    capacity. The claimant had traveled to Peru on more
    than one occasion. One trip was for the purpose of
    learning about organic agriculture[e] (Ex. 1F, Pg.
    1). This is not the hallmark of an individual with
    persistent reading limitations or restrictions in
    sustaining focus for simple tasks.

R. at 22-23 (emphasis added).
  III. Discussion

    The plaintiff suggests that the ALJ lacked substantial

evidence to support the finding that plaintiff could perform

short and simple tasks; the plaintiff also offers an alternative

factual interpretation for his travel to Peru:

    The parents' statement and timeline is relevant and talks
    specifically about the plaintiff's obsessive pursuits of a
    "cure". . . . When the ALJ is conducting his symptom
    evaluation for ADD, he refers to just one functional activity
    of plaintiff to support his finding that the plaintiff's ADD
    symptomatology is not severe enough to interfere with
    plaintiff's ability to sustain focus for simple tasks. [Tr.
    23]. That activity is plaintiff's travel to Peru, which the
    ALJ believes was to study organic farming, based on an
    endocrinologist's statement. The statement and timeline,
    plaintiff believes, suggest a different story. Indeed, in a
    third party statement, the mother refers to the plaintiff


                                   4
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 5 of 11



    living in a "hut" for those years in his "obsession" about
    healing himself. [Tr. 287].      The failure to admit that
    statement, and to consider that statement when evaluating the
    plaintiff's statements about the intensity and persistence
    and functional impairment from the symptoms was error.

Pl.’s Mem. to Remand at 14-16 (emphasis added).

    The plaintiff also contends that the ALJ erred by not

considering evidence which predates 2007, citing the ALJ’s

decision, which reads:

    As an initial matter, the undersigned notes that this case
    presents a limited timeframe for consideration. While the
    claimant alleged an onset date of August 1, 1995 (at age
    5), this is a claim for disability benefits under the adult
    standard. Moreover, for the purposes of the Title II
    application, the claimant has a date first insured of
    January 1, 2015 and a date last insured of March 31, 2016
    (Ex. 2D). The undersigned will consider the evidence from
    November 2, 2007 (the claimant's 18th birthday) for this
    decision.

R. at 22 (emphasis added).      The plaintiff suggests that

childhood evidence was required because “the ALJ had no evidence

on which to base his findings except speculation based on

plaintiff’s IQ and high school diploma, and a trip to Peru.”

Pl.’s Mem. to Remand at 18.

    Finally, The plaintiff suggests that the ALJ erred by

admitting into the administrative record evidence which predates

November 2, 2007 but not considering it explicitly and that the

plaintiff was harmed because a “specific declination to admit

those records” would have given “the plaintiff notice of the

exclusion[,] . . . an opportunity to respond and, at least, make



                                   5
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 6 of 11



an offer of proof.”     Pl.’s Mem. to Remand at 18 (emphasis

added).

    A. Substantial Evidence

    Substantial evidence is “‘such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.’”   Williams v. Bowen, 859 F.2d 255, 258 (2d Cir.

1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

Substantial evidence must be “more than a mere scintilla or

touch of proof here and there in the record.”       Williams, 859

F.2d at 258.    Absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    See Berry v. Schweiker, 675 F.2d 464, 467

(2d Cir. 1982); 42 U.S.C. § 405(g)(“The findings of the

Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”).         Thus, if

the Commissioner’s decision is supported by substantial

evidence, that decision will be sustained, even where there may

also be substantial evidence to support the plaintiff’s contrary

position.   See Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir.

1982) (emphasis added).

    Here, the ALJ supported the conclusion that the plaintiff

could perform short and simple tasks with medical evidence: a

consultative examiner found normal memory and average




                                   6
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 7 of 11



intellectual functioning and there were no findings of loss of

cognitive ability to perform at least short and simple tasks.

    The ALJ also supports the conclusion with other evidence:

the plaintiff had traveled to Peru to learn organic farming,

which is not a hallmark of an individual with persistent

restrictions in sustaining focus for simple tasks.        Dr. Debra

Schussheim’s treatment notes reflect, under the heading of

“History of Present Illness”, that the “patient was in Peru

learning about organic agriculture.” See R. at 22 (citing Ex.

1F at 1 (R. at 354)).     The plaintiff testified that he had

traveled to more places than he could count, including to Czech

Republic, Iceland, London, North Carolina, California, Winston,

Vermont, Boston, and Cambridge.        See R. at 75-76.   When asked

whether the purpose of his travel to Peru was to learn organic

farming, the plaintiff responded that it happened elsewhere.

See R. at 66-67 (“I did that when I was in Iceland, while I was

doing a little better like eight years ago” (which is within the

relevant time period)).

    Thus, the ALJ supported the conclusion that there was

enough residual function to perform short and simple tasks with

more than just one functional activity and more than speculation

based on the plaintiff’s IQ and high school diploma.         Even if

the court assumes that the plaintiff has presented (or could

present) substantial evidence to support contrary findings, the


                                   7
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 8 of 11



ALJ’s conclusion must still be affirmed because the ALJ’s

conclusion is also supported by substantial evidence even

without a finding that the trip to Peru was for the purpose of

learning organic farming.    See Schauer, 675 F.2d at 57.

    B. The Admission and Consideration of Parents’ Written
       Statement and Timeline

    In determining when there is “inadequate development of the

record, the issue is whether the missing evidence is

significant.”   Santiago v. Astrue, 2011 WL 4460206, at *2 (D.

Conn. Sept. 27, 2011) (citing Pratts v. Chater, 94 F.3d 34, 37–

38 (2d Cir. 1996)).   “[T]he burden of showing that an error is

harmful normally falls upon the party attacking the agency's

determination.”   Shinseki v. Sanders, 129 S. Ct. 1696, 1706

(2009)(emphasis added).    The ALJ “does not have to state on the

record every reason justifying a decision.”       Brault v. Social

Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir. 2012).

“‘Although required to develop the record fully and fairly, an

ALJ is not required to discuss all the evidence submitted.’”

Id. (quoting Black v. Apfel, 143 F.3d 383, 386 (8th Cir. 1998)).

In addition, “[a]n ALJ’s failure to cite specific evidence does

not indicate that such evidence was not considered.”         Id.

     [T]he ALJ has “the discretion to evaluate the credibility of
    a claimant and to arrive at an independent judgment, in light
    of medical findings and other evidence.” McLaughlin v.
    Secretary of Health, Ed. and Welfare, 612 F.2d 701, 704 (2d
    Cir. 1980) (quoting Marcus v. Califano, 615 F.2d 23, 27 (2d
    Cir. 1979)). Credibility findings of an ALJ are entitled to


                                   8
      Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 9 of 11



      great deference and therefore can be reversed only if they
      are “patently unreasonable.” Lennon v. Waterfront Transport,
      20 F.3d 658, 661 (5th Cir. 1994).

Pietrunti v. Dir., Office of Workers' Comp. Programs, 119 F.3d

1035, 1042 (2d Cir. 1997)(emphasis added).

      Here, the plaintiff chose not to submit the statement and

timeline in its entirety to either the Appeals Council or this

court for an independent determination of its relevance as a

whole, despite being represented by counsel.        Instead, the

plaintiff referred to the parents’ third-party function report

put into evidence as Exhibit 5E, thus conceding that the

evidence is already a part of the record.        See R. at 287-94.

Thus, even if the court assumed that the ALJ erred by not

admitting the statement and the timeline, evidence of obsessive

pursuit of a cure is repetitive and, consequently, nonessential

to both the challenged finding and the ultimate disability

determination.   See Section III.A.      Therefore, the plaintiff’s

motion for remand on this ground is being denied.

      C. Evidence Predating November 2, 2007

      Here, the plaintiff concedes that he “was first insured

January 1, 2015” and “last insured . . . March 31, 2016.”          R. at

39.   Although the plaintiff alleged disability before age 22, he

did so to preserve a disabled adult child claim while awaiting

the requisite parental life event of retirement or disability

and acknowledged that for both claims, as filed, the relevant


                                    9
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 10 of 11



period would begin at age 18.     See R. at 242-50 (plaintiff’s SSI

application filed under adult standard); 52-55 (agreeing that

SSI and DIB claims were filed as adult disability claims, that

the decision would be based on evidence “from age 18 onwards”,

and that “it is a terrible waste of everybody’s time to try to

prove what happened when he was . . .       five”).   Moreover, the

plaintiff offers no argument that the evidence in the records

prior to 2007 could have changed the outcome of the case, given

the benefits period at issue.     Therefore, the plaintiff’s motion

for remand on this issue is being denied.

    D. Procedural Due Process

    As noted by the defendant, the plaintiff cites no authority

for the proposition that admitting evidence into the

administrative record but failing to consider it explicitly was

in derogation of the obligation to provide a full and fair

hearing consistent with procedural due process.        It is apparent

from a review of the transcript that the ALJ “gave Plaintiff

every benefit of the doubt” and then concluded that such

evidence was not material.     Def.’s Mot. to Affirm at 10.       More

importantly, the plaintiff does not show how excluding the

evidence would have changed the outcome of the case given that

the plaintiff filed both applications under the adult standard

and the ALJ’s finding is supported by substantial evidence.            See

Sections III.A. and C.


                                   10
     Case 3:19-cv-00346-AWT Document 18 Filed 10/30/20 Page 11 of 11



  IV.   CONCLUSION

    For the reasons set forth above, the plaintiff’s Motion

for Judgment on the Pleadings (ECF No. [14]) is hereby DENIED,

and the Defendant’s Motion for an Order Affirming the

Decision of the Commissioner (ECF No. [16]) is hereby

GRANTED.

    The Clerk shall close this case.

    It is so ordered.

    Dated this 30th day of October 2020, at Hartford,

Connecticut.



                                        __         /s/AWT     _ ____
                                              Alvin W. Thompson
                                        United States District Judge




                                   11
